FILED: April 6, 2006
IN THE SUPREME COURT OF THE STATE OF OREGON
MARGARET MURPHY CARLEY
and PAT McCORMICK,
Petitioners,
v.
HARDY MYERS,
Attorney General,
State of Oregon,
Respondent.
(SC S53114)
En Banc
On petition for reconsideration of an order certifying ballot title, filed March 21, 2006.
Submitted on the record March 28, 2006. 
Gregory A. Chaimov, of Davis Wright Tremaine LLP, Portland,
filed the petition for reconsideration for petitioners.  With him on the petition was
John A. DiLorenzo, Jr., Portland.
DURHAM, J.
Reconsideration allowed.  Ballot title referred to Attorney
General for modification.
DURHAM, J.
On March 21, 2006, this court by order certified to the
Secretary of State the ballot title that the Attorney General had
certified for Initiative Petition No. 104 (2006).  Petitioners
seek reconsideration of that order under ORAP 11.30(12)(a).
The focus of the petition for reconsideration is the
following sentence in the summary:

"Requires assignment of nursing assistant and
either a nurse or 'CMA' for each resident * * *."

Petitioners point out that they had objected to the reference to
"CMA" in the Attorney General's ballot title as an unfamiliar,
undefined term that would cause confusion.  They also point out
that this court recently addressed a similar objection to an
identical abbreviation in another ballot title and required the
Attorney General on referral to revise the reference to "CMA." 
Carley/Towers v. Myers, 340 Or 222, ___, ___ P3d ___ (2006)
(requiring referral because abbreviation "CMA" in summary "will
lead to unnecessary confusion on the part of voters and petition
signers.").
We agree with petitioners.  Accordingly, we allow the
petition for reconsideration.  Because the reference in the
summary to "CMA" requires modification to comply with ORS
250.035(2)(d), we will refer the ballot title to the Attorney
General for modification under ORS 250.085(8).
Reconsideration allowed.  Ballot title referred to
Attorney General for modification.